NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-SEP-2020
                                            09:36 AM

                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                   THOMAS RAYE, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                    (CASE NO. 3DTC-18-070490)


                        ORDER DISMISSING APPEAL
    (By:     Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On August 9, 2019, self-represented Defendant-
Appellant Thomas Raye (Raye) conventionally filed the notice of
appeal without paying the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a);
           (2) On August 14, 2019, the district court clerk
electronically filed the notice of appeal, to create the appeal
in CAAP-XX-XXXXXXX.    The same day, the district court clerk
notified Raye that the district court denied his request for a
waiver of court costs, and that he is required to pay the filing
fees on or before August 27, 2019, or the appeal could be
dismissed;
           (3) On October 17, 2019, the appellate clerk entered a
default of the record on appeal, informing Raye that the time to
docket the appeal expired on October 14, 2019, he had not paid
the filing fees, the record on appeal cannot be prepared without
payment of the fees or an order allowing him to proceed on appeal
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

in forma pauperis, the matter would be brought to the court's
attention on October 28, 2019, for action that may include
dismissal of the appeal, and he could seek relief from default by
motion;
          (4) Raye took no further action in this appeal; and
          (5) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis.    HRAP Rule 11(b)(2), (c)(2).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 24, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2